Citation Nr: 0829704	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is the veteran's surviving spouse for 
the purpose of Department of Veterans Affairs (VA) Dependency 
and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1979.  He died in May 1984.  The appellant contends she is 
his surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board previously adjudicated the appellant's claim in 
September 2006.  The appellant's claim to be recognized as 
the veteran's surviving spouse was denied.

The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The appellant's attorney and VA's General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision.  The Joint Motion also requested that the Court 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the 
February 2008 Joint Motion.  

The Court granted the Joint Motion for remand in February 
2008 and returned the case to the Board.

Initially the Board wrote to the appellant's attorney to 
advise that the Veterans Law Judge that had previously held a 
hearing in the case was no longer with the Board in March 
2008.  The appellant was given an opportunity to have a new 
hearing.  See 38 C.F.R. § 20.707 (2007).  The appellant 
responded that she did not desire a new hearing in April 
2008.

The Board wrote to the appellant's attorney in May 2008.  He 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of the appellant's 
claim.  The attorney submitted additional argument to the 
Board in July 2008.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that the veteran served in the 
U. S. Navy from February 1971 to March 1979.  

The veteran's service treatment records (STRs) contain a 
listing of his duty stations and dates.  His initial 
assignment after basic training was at the Naval Hospital in 
Orlando, Florida, from September 1971 to May 1972.  He then 
served at the Naval Air Station in Pensacola from June 1972 
to March 1974 when he was transferred to the Naval Hospital 
at Oakland, California.  He served at that unit from April 
1974 to August 1974 when he was assigned overseas to a 
battalion aid station (BAS) with a U. S. Marine Corps (USMC) 
battalion.  He served with the USMC battalion from November 
1974 to December 1975.  The veteran was next assigned to the 
Marine Corp Air Station dispensary in Yuma, Arizona, from 
January 13, 1976 to November [redacted], 1977.  The veteran's final 
active duty assignment was at the Naval Reserve Center (NRC) 
in McKeesport, Pennsylvania, from December 1977 to March 
1979.

The veteran's March 1979 separation physical examination 
reported his father, in Camden, New Jersey, as his next of 
kin.

The veteran married the appellant in June 1973.  At that time 
they had one child together.  The child was born in Toledo, 
Ohio, in July 1972.  The veteran and the appellant had a 
second child together that was born in Camden, New Jersey, in 
August 1974.  

The veteran submitted his initial claim for service-connected 
disability compensation in April 1979.  He listed the two 
children noted, supra, on his claim form.  He reported being 
divorced from the appellant on November [redacted], 1977, while he 
was in Arizona.  Associated with the claims folder is a copy 
of the divorce decree submitted by the veteran in April 1979.  
The decree noted that the appellant was not present, nor 
represented by counsel.  The decree further noted that she 
had been served in the manner required by law.  The decree 
was issued on November [redacted], 1977.  It was from the Superior 
Court of the State of Arizona in and for the County of Yuma.

The veteran listed his dates of active service on his 
compensation claim.  He also reported that he was active in 
the U. S. Naval Reserve from the date of his discharge in 
March 1979.  

The veteran also submitted a VA Form 22-1990V Application for 
Program of Education or Training in April 1979.  The veteran 
again reported his divorce from the appellant as of November 
[redacted], 1977.  He listed the names and addresses for his two 
children.  The veteran also reported that they were in the 
custody of someone other than the appellant, a Ms. L.H.  

The veteran submitted a VA Form 21-686c, Declaration of 
Marital Status, in June 1980.  He also submitted a copy of a 
marriage license showing his marriage to G. G. in June 1980.  
The veteran listed his divorce from the appellant.  The form 
also shows that the veteran listed the names of two children, 
the same two as on his VA 21-526, and VA Form 22-1990V claims 
forms.  However, the names, and other information related to 
the children, were "whited out" on the form.  

The veteran died in May 1984.  His second wife, G.G., 
submitted a claim for DIC benefits in June 1984.  She 
included a copy of an Honorable Discharge Certificate 
indicating the veteran's discharge from the U. S. Navy, 
effective in March 1981.  The veteran was listed as a member 
of the U .S. Navy Reserve.  The claim for DIC was granted in 
February 1985.  

One of the veteran's listed children, S.D., submitted a VA 
Form 10-10d, Application for Medical Benefits for Dependents 
or Survivors - CHAMPVA (Civilian Health and Medical Program 
of the Veterans Administration) in June 1992.  She also 
submitted a claim for DIC benefits in June 1992.  She listed 
the veteran's marriage to her mother and divorce of an 
unknown date.  She further noted the veteran's remarriage to 
G.G., although with an unknown date.  S.D. also noted that 
the surviving spouse received DIC.  S.D. listed herself and 
two brothers as children of the veteran.  The third child 
having been born in October 1977.

The daughter listed her address as in Pennsauken, New Jersey.  
The veteran listed the address for the two children, to 
include his daughter, as Pennsauken, New Jersey, on his 
education claim form submitted in April 1979.  He also said 
the two children were in the custody of L.H. at that time.

The RO forwarded a VA form to complete and provided 
instructions in that regard in July 1992.  S.D. responded in 
August 1992 that she wanted to receive DIC from August 10, 
1992, to as far back as the law would allow.  

The RO again wrote to S.D. to clarify her claim in February 
1993.  S.D. responded that she was seeking DIC benefits for 
herself.  She later submitted a VA Form 21-8924, Application 
of Surviving Spouse or Child for Restored Entitlement Program 
for Survivors (REPS) Benefits in April 1994.  There is no 
decision of record for the granting of the benefits; however, 
there is a letter, dated in August 1995, that terminated the 
REPS benefits.

The appellant submitted her claim for DIC benefits in 
February 1996.  She listed the date of the veteran's death as 
in May 1984, she did not list a specific date.  She also said 
the veteran was stationed in Japan and then returned to be 
stationed in the West.  The appellant stated that the veteran 
left her and the children when he was stationed in 
Pennsylvania.  He was supposed to be getting housing for the 
family but never did.

She included a number of documents from the Social Security 
Administration that related to her claim for Supplemental 
Security Income (SSI) benefits.  The records show the 
appellant filed in the claim in her maiden name.  Further, 
the list of medical evidence considered reflects that the 
appellant received treatment in Florida at least as early as 
1990.  She submitted her claim for SSA benefits in July 1990.  

The appellant submitted additional statements in March 1996.  
She stated she was seeking VA benefits for herself and her 
children.  She said she and the veteran were married in June 
1973 and were still married at the time of his death in 1984.  
Although the appellant said she was seeking benefits for her 
children, she provided no information on the children on her 
application form.  She did not include the names, or 
addresses for any of the three children.  

The RO denied the appellant's claim in May 1996.  She was 
informed that she could not be recognized as the legal 
surviving spouse as there was a divorce decree of record, 
effective November [redacted], 1977.  

The appellant submitted her notice of disagreement in July 
1996.  She stated that she had never been part of a divorce 
proceeding and was unaware of a divorce from the veteran.  
The appellant testified to the same effect in May 2000.  She 
said the veteran and she lived together in Camden, New 
Jersey, whenever he was home on leave.  The appellant 
testified she was able to get the divorce decree set aside.  
She said she was able to show that the veteran lied about not 
having more than two children or not knowing her whereabouts.  

The appellant submitted a copy of a one page order from the 
same superior court in Arizona that issued the Decree of 
Dissolution.  The order set aside the previously issued 
Decree of Dissolution.  She did not submit a copy of the 
pleadings to show the basis for the order.  

The appellant later submitted copies of lay statements from 
several individuals, no originals were received.  The 
statements, in various forms, attested to how the individuals 
did not have any knowledge of the appellant and the veteran 
being divorced and that they would live as husband and wife 
when the veteran was in Camden, New Jersey.  

The veteran clearly did not recognize the third child, born 
in October 1977, that has been identified in the record.  The 
reason for this is not clear.  His VA claims for disability 
compensation and VA education benefits noticeably omitted any 
reference to the third child.  He listed the two other 
children as in the custody of someone other than the 
appellant on his education claim in 1979.  Further, his later 
submission of information regarding his dependents also 
failed to list the third child.  The appellant's affidavit, 
submitted at her Board hearing of May 2000, noted that the 
third child appeared to be a factor in the veteran's 
obtaining a divorce.  She said she challenged an assertion 
that the veteran was not aware of her being pregnant or her 
whereabouts.  Affidavit  13.  

The veteran's service personnel records must be obtained and 
associated with the claims folder.  The records are expected 
to contain evidence of the veteran's dependents, to include 
evidence of marriage and divorce, as well as any leave he 
took during his active military service.  The veteran's 
Reserve records must also be obtained and associated with the 
claims folder as they would be expected to contain similar 
information.

In reviewing the evidence of record the Board notes that 
there is no evidence to show why the veteran was granted the 
divorce in November 1977.  Further, there is no evidence to 
show why the appellant was able to have the divorce set 
aside.  There is only a copy of the Decree of Dissolution and 
a copy of the order setting aside the decree of record 
without anything further.  An attempt to obtain the complete 
case file from the superior court must be made.  This would 
include all pleadings and evidence offered.  The RO should 
seek the assistance of the VA Regional Counsel office in 
reviewing the record and providing an opinion as to the 
validity of the order setting aside the divorce.  See M21-
1MR, Part III, Subpart iii, Chapter 5, Section E, paragraph 
20.d.

There are several areas of information that require 
clarification from the appellant.  She should be contacted 
and asked to provide information in regard to the several 
specific areas.

The appellant has consistently maintained that she was not 
aware of the divorce until after she submitted a claim for VA 
benefits in 1996.  Her daughter submitted a claim for DIC 
benefits in 1992.  The daughter was aware of the veteran's 
divorce, remarriage, and death.  The appellant has not 
provided any information as to why her daughter would be 
aware of this information in 1992 but the appellant would 
not.  The appellant should be asked to provide information 
about her knowledge of the daughter's DIC claim.

Further, the daughter's claim was submitted from an address 
in New Jersey while the SSA records reflect that the 
appellant was in Florida.  The daughter's address was in 
Pennsauken, the same city the veteran reported in 1979 when 
he said the daughter was in the custody of someone other than 
the appellant.  Although one of the lay statements submitted 
by the appellant said the family moved to Pennsauken in the 
late 1970's, the daughter was clearly living apart from the 
appellant at the time of her DIC claim in 1992.  The 
appellant should be asked to detail the status of her custody 
over all three of the children from 1973 to 1992.

In her affidavit, submitted at the time of the Board hearing 
in May 2000, the appellant stated that she had lived at the 
same address in Camden, New Jersey, from 1962 to 1973.  
However, a review of the birth certificate for the oldest 
child, submitted by her and dated in July 1972, shows her as 
having an address in Toledo, Ohio.  Further, the birth 
certificate listed her as a resident of Ohio.  The appellant 
should be asked to clarify her residency in Ohio at that time 
as opposed to Camden, New Jersey, as stated in the affidavit.  

In summary, the veteran obtained a divorce from the appellant 
in 1977.  The evidence of record is incomplete as to why the 
veteran sought the divorce and whether the appellant was at 
fault in any way.  He remarried in 1980 and the widow from 
that marriage is currently in receipt of DIC benefits.  The 
appellant alleges that she knew nothing of the divorce at any 
time until 1996.  However, her daughter knew of the divorce 
and remarriage in 1992.  The appellant secured an order to 
set aside the divorce in 2000, 16 years after the veteran's 
death.  The above information is required to compile a 
complete record so that a fair review of the appellant's 
claim can be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the veteran's 
complete active duty and Reserve service 
personnel records.  

2.  The RO must obtain a complete copy of 
the divorce record from the Superior 
Court of the State of Arizona in and for 
the County of Yuma.  This would include 
the veteran's divorce action as well as 
the appellant's action to dissolve the 
divorce.  The RO should then ask the 
Regional Counsel's office to review the 
record and provide an opinion as to 
whether the order setting aside the 
divorce is valid.

3.  The RO should contact the appellant 
and ask that she provide information on 
the following questions:

	Was she aware of her daughter's DIC 
claim in 1992?  Why would her daughter 
know of the divorce, remarriage, and that 
the second wife was in receipt of DIC 
benefits if the appellant did not?

	Why did S.D. live in New Jersey and 
the appellant in Florida in 1992?  

	Did the appellant maintain custody 
of all three children from 1973 to 1992?  
If not, why not?  If so, why would the 
veteran say the two children were in the 
custody of L.H. in April 1979?

	Why did she claim SSA benefits in 
her maiden name only when she submitted 
her claim in 1990?

	Did the appellant live in Toledo, 
Ohio, for any period of time before and 
after the birth of the child in July 
1972?  If so, why did she say in her 
affidavit that she had not lived anywhere 
else but the given address in Camden, New 
Jersey, from 1962 to 1973?

4.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re-adjudicated.  If 
any benefit sought is not granted, the 
appellant and her attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


